Fourth Court of Appeals
                                San Antonio, Texas
                                       May 10, 2016

                                   No. 04-15-00551-CV

                            Richard Matthew VILLARREAL,
                                       Appellant

                                             v.

                               Rebecca L. VILLARREAL,
                                        Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-18202
                        Honorable Gloria Saldana, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file reply brief is hereby GRANTED.
Time is extended to May 16, 2016.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court